

EXHIBIT 10.14


AMENDMENT
TO
GREATBATCH, INC. 2011 STOCK INCENTIVE PLAN
GREATBATCH, INC. 2009 STOCK INCENTIVE PLAN
GREATBATCH, INC. 2005 STOCK INCENTIVE PLAN
This Amendment (“Amendment”) to the Greatbatch, Inc. 2011 Stock Incentive Plan,
the Greatbatch, Inc. 2009 Stock Incentive Plan, and the Greatbatch, Inc. 2005
Stock Incentive Plan (collectively, the “Plans”) is made effective August 5,
2013, by action of the Compensation Committee of the Board of Directors of
Greatbatch, Inc. (the “Company”).
WHEREAS, the Committee has determined that this Amendment is in the best
interests of participants in the Plans and the Company;
THEREFORE, the Committee hereby amends the Plans as follows:
1.
Notwithstanding anything to the contrary in the Plans or in any award agreement
delivered under the Plans:

(a)
in the event that the employment of a Participant with the Company shall
terminate by reason of death, disability or Retirement (as defined below), all
outstanding Incentive Awards granted to such Participant that vest or become
exercisable based on the passage of time shall become fully and immediately
vested and exercisable;

(b)
in the event that the employment of a Participant with the Company shall
terminate by reason of death or disability, all outstanding Incentive Awards
held by such Participant that vest or become exercisable based on attainment of
Performance Goals (“Performance-Based Awards”) shall become immediately vested
and exercisable at the target level applicable to such Performance-Based Awards;
and

(c)
in the event that the employment of a Participant with the Company shall
terminate by reason of Retirement, a portion of the outstanding
Performance-Based Awards held by such Participant that are not vested or
exercisable at the time of such termination of employment (the “Pro-Rata
Performance Portion”) shall not expire or be forfeited but shall remain
outstanding and shall continue to be eligible for vesting and exercisability
based on attainment of the Performance Goals applicable to such
Performance-Based Awards. The Pro-Rata Performance Portion is determined for
each outstanding Performance-Based Award by multiplying the number of options,
shares, rights or units constituting such Award by a fraction, the numerator of
which is the number of full and partial calendar months that have elapsed since
the beginning of the performance period attributable to such Award through the
date of termination of employment and the denominator of which is the total
number of calendar months in such performance period. For purposes of this
Amendment, “Retirement” means a Participant’s voluntary termination of
employment occurring on or after such time as such Participant has attained 59.5
years of age with a combination of age and length of Company service equal to or
exceeding 69.5 years.




--------------------------------------------------------------------------------



(d)
in the event the employment of a Participant with the Company shall terminate by
reason of Retirement, all outstanding Incentive Awards granted to such
Participant, to the extent that they were exercisable at the time of such
termination (including by reason of accelerated vesting pursuant to this
Amendment), shall remain exercisable until the earlier of the third anniversary
of such termination or the expiration of its term.

2.
With respect to Incentive Awards under the Plans made on or after January 3,
2014, in the event that the employment of a Participant with the Company shall
terminate by reason of a termination by the Company without Cause, the Pro-Rata
Performance Portion of such Participant’s Performance-Based Awards that were
awarded more than one year prior to the date of termination shall not expire or
be forfeited upon such termination but shall remain outstanding and shall
continue to be eligible for vesting and/or exercisability based on attainment of
the Performance Goals applicable to such Performance-Based Awards.

3.
All Incentive Awards made under the Plans and any shares acquired on exercise or
vesting thereof (or cash proceeds received on sale of such shares) shall be
subject to any applicable clawback, recoupment or similar policy, and any share
retention or minimum holding guidelines or requirements, implemented by the
Company or required by applicable law, as in effect from time to time.

4.
All capitalized terms used but not defined in this Amendment but defined in the
Plans shall have the meanings given them therein.

5.
Except to the extent amended hereby, the terms and conditions of the Plans and
each award agreement delivered under the Plans remain in full force and effect,
including, without limitation, any condition providing that an Incentive Award
shall not be exercisable after the expiration of its term.


